Exhibit 10.1
 
LOAN ASSIGNMENT AGREEMENT
 
THIS LOAN ASSIGNMENT AGREEMENT (the “Agreement”) is executed and delivered this
29th day of December, 2010 (the “Closing Date”), by and between Sibling
Entertainment Group Holdings, Inc., a  Texas corporation (“SIBE”), Sibling
Theatricals, Inc., a _____ corporation (“Borrower”), and SIBE Debt Resolution,
LLC, a ___________ limited liability company (the “Company”).
 
Background
 
The Company was organized on December __, 2010, for the sole purpose of holding
a loan and security agreement (the “Loan Documents”) evidencing a loan made by
SIBE to Borrower in the original principal amount of $2,555,000 (the “Loan”)
which, pursuant to this Agreement, SIBE is assigning to the Company.  The Loan
was made using the proceeds received by SIBE from the sale of $2,555,000 in
principal amount of SIBE’s 13% Series AA Secured Convertible Debentures (the
“Debentures”).  SIBE intends to transfer all of its ownership interest in the
Company to the holders of the Debentures in furtherance of a proposed settlement
of the obligations of SIBE due to the holders of Debentures.
 
Agreement
 
For and inconsideration of the premises and for other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
parties agree:
 
Section 1.        Assignment of Loan Documents
 
Section 1.1        Transfer and Assignment.  SIBE hereby transfers, assigns,
conveys, and delivers to the Company the Loan, any and all security interests in
the assets of Borrower in favor of the Company, the Loan Documents and all
rights of SIBE thereunder, all WITHOUT RECOURSE (collectively, the “Assigned
Assets”).  The Assigned Assets constitute substantially all of the assets of
SIBE.  SIBE hereby directs Borrower to make all payments in respect of the Loan
to the Company and not to SIBE.  SIBE agrees that in the event payments in
respect of the Loan are received by SIBE such payments will be turned over to
the Company in the form in which they were received by SIBE.
 
Section 1.2        Consent to Transfer and Assignment.  Borrower hereby
acknowledges and reaffirms its obligations under the Loan Documents, confirms
that its assets are subject to a first priority security interest created by the
Loan Documents, and irrevocably consents to the assignment and transfer of the
Loan, the Loan Documents, and the security interest in the assets of Borrower to
the Company.  Borrower irrevocably waives and relinquishes any and all defenses
to the enforcement of the Loan, the Loan Documents, the perfection, transfer,
and foreclosure of the security interest created by the Loan Documents, and
payment of the indebtedness evidenced the Loan Documents.
 
Section 1.3        Assumption of Certain Liabilities.  At the Closing, the
Company shall assume, perform, discharge, and become obligated for, commencing
and effective from and after the Closing Date, (a) the obligations and
liabilities of SIBE arising under the Loan Documents and the Debentures, and
(b) the liabilities of SIBE listed on Section 1.2 of the Disclosure Letter
delivered to the Company at Closing (the “Assumed Liabilities”).
 

--------------------------------------------------------------------------------


 
Section 1.4        Issuance of Shares.  For and in consideration of the transfer
of the Assigned Assets, the Company hereby issues and delivers to SIBE a
certificate registered in the name of SIBE evidencing 1,000,000 shares of
limited liability company membership interests of the Company (the “Shares”).
 
Section 2.        The Closing
 
Section 2.1        Closing.  The closing of the contribution to the Company of
the Assigned Assets and the assumption of the Assumed Liabilities (the
“Closing”) was held at 10:00 o’clock a.m. eastern time on the Closing Date at
the offices of SIBE.
 
Section 2.2        Deliveries at the Closing.  At the Closing:
 
(a)        The Company delivered the Shares to SIBE against delivery of the
Assigned Assets.
 
(b)        At the Closing, SIBE delivered the Loan Documents duly endorsed for
transfer to the Company and such other bills of sale and assignments, as the
Company requested, effectively vesting in the Company good and valid title to
the Assigned Assets.
 
Section 3.        Representations and Warranties of SIBE. 
 
Section 3.1        Organization and Qualification.  SIBE is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Texas and has all corporate power and authority to conduct its business, to own,
lease, or operate its properties in the places where its business is conducted
and such properties are owned, leased, or operated.
 
Section 3.2        Authority.  SIBE has the full power and authority to enter
into this Agreement and to consummate the transactions contemplated hereby.  The
execution, delivery, and performance of this Agreement by SIBE has been duly and
validly authorized and approved by all necessary action on the part of SIBE, and
this Agreement is the legal, valid, and binding obligation of SIBE, enforceable
against SIBE in accordance with its terms, except as enforceability may be
limited by applicable equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting creditors’ rights
generally, and to the exercise of judicial discretion in accordance with general
equitable principles.
 
Section 3.3        Consents and Approvals.  Except for the consent of Borrower
set forth herein, no authorization, consent, approval, designation or
declaration by, or filing with, any public body, governmental authority, bureau,
or agency is necessary or required as a condition to the validity of this
Agreement and the consummation of the transactions contemplated hereby.
 
Section 3.4        Assigned Assets.  Except for the security interest in favor
of the holders of the Debentures, SIBE has good and marketable title to all of
the Assigned Assets, free and clear of all liens, claims, charges, security
interests, and other encumbrances of any kind or of any nature.
 
Section 3.5        Litigation.  Except as set forth in Section 3.5 of the
Disclosure Letter, there are no formal or informal complaints, investigations,
claims, charges, arbitration, grievances, actions, suits, or proceedings
pending, or to the knowledge of SIBE threatened against, or affecting SIBE, or
any of the Assigned Assets at law or in equity or admiralty, or before or by any
federal, state, municipal, or other governmental department, commission, board,
bureau, agency, or instrumentality, domestic or foreign.  SIBE is not subject to
any order, writ, injunction, or decree of any federal, state, municipal court,
or other governmental department, commission, board, bureau, agency, or
instrumentality, domestic or foreign, affecting the Assigned Assets or SIBE.
 

--------------------------------------------------------------------------------


 
Section 3.6        Brokers and Finders.  SIBE has not incurred any obligation or
liability to any party for any brokerage fees, agent’s commissions, or finder’s
fees in connection with the transactions contemplated hereby.
 
Section 3.7        Correctness of Representations.  To the best of its
knowledge, no representation or warranty of SIBE in this Agreement or in any
exhibit or Disclosure Letter attached hereto or furnished to the Company
hereunder contains any untrue statement of fact, or omits to state any fact
necessary in order to make the statements contained therein not misleading. 
True copies of all mortgages, indentures, notes, leases, agreements, plans,
contracts, and other instruments listed on or referred to in the Disclosure
Letter delivered or furnished to the Company pursuant to this Agreement have
been delivered to the Company.
 
Section 4.        Representations and Warranties of the Company.
 
Section 4.1        Organization and Qualification.  The Company is a limited
liability company duly organized, validly existing, and in good standing under
the laws of the State of _________ and has all limited liability company power
and authority to conduct its business, to own, lease, or operate its properties
in the places where such business is conducted and such properties are owned,
leased, or operated.
 
Section 4.2        Authority.  The Company has full power and authority to enter
into this Agreement and to consummate the transactions contemplated hereby.  The
execution, delivery, and performance of this Agreement by the Company has been
duly and validly authorized and approved by all necessary action on the part of
the Company, and this Agreement is the legal, valid, and binding obligation of
the Company enforceable against the Company in accordance with its terms, except
as enforceability may be limited by applicable equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
creditors’ rights generally, and by the exercise of judicial discretion in
accordance with equitable principles.  Neither the execution and delivery of
this Agreement by the Company nor the consummation by the Company of the
transactions contemplated hereby will: (a) violate the Company’s Operating
Agreement, (b) violate any provisions of law or any order of any court or any
governmental unit to which the Company is subject, or by which its Assigned
Assets are bound, or (c) conflict with, result in a breach of, or constitute a
default under any indenture, mortgage, lease, agreement, or other instrument to
which the Company is a party or by which it or its assets or properties are
bound.
 
Section 4.3        Capitalization.  Immediately prior to the Closing Date, no
limited liability company membership interest was outstanding.  Other than as
contemplated by this Agreement, there is no subscription right, option, warrant,
convertible security, or other right (contingent or other) presently
outstanding, for the purchase, acquisition, or sale of any securities of the
Company.  At Closing there will be no agreements purporting to restrict the
transfer of the Company’s limited liability company membership interests, no
voting agreements, voting trusts, or other arrangements restricting or affecting
the voting of the limited liability company membership interests, and none of
the limited liability company membership interest are currently pledged or held
as security by any person or entity.
 

--------------------------------------------------------------------------------


 
Section 4.4        No Assets or Liabilities.  Immediately prior to Closing, the
Company had no assets, liabilities, or business operations.  By virtue of this
Agreement, at Closing the Company will hold the Loan and the Loan Documents.
 
Section 4.5        Litigation.  There is no suit, action, proceeding, claim, or
investigation pending, or, to the Company’s knowledge, threatened, against the
Company on the Assigned Assets, business, goodwill, or financial condition of
the Company or which would prevent the Company from consummating the
transactions contemplated by this Agreement.
 
Section 4.6        Brokers and Finders.  Neither the Company nor any affiliate
of the Company has incurred any obligation or liability to any party for any
brokerage fees, agent’s commissions, or finder’s fees in connection with the
transactions contemplated by this Agreement.
 
Section 4.7        Governmental Approval and Consents.  No consent, approval, or
authorization of or declaration, filing, or registration with any governmental
or regulatory authority is required in connection with the execution, delivery,
and performance of this Agreement or the consummation of the transactions
contemplated hereby.
 
Section 4.8        Correctness of Representations.  No representation or
warranty of the Company in this Agreement or in any exhibit, certificate, or
schedule attached hereto or furnished pursuant hereto contains, or on the
Closing Date will contain, any untrue statement of fact or omits or, on the
Closing Date, will omit, to state any fact necessary in order to make the
statements contained herein or therein not misleading, and all such statements,
representations, warranties, exhibits, and certificates shall be true and
complete on and as of the Closing Date as though made on that date.
 
Section 5.        Representations and Warranties of Borrower.
 
Section 5.1        Organization and Qualification.  Borrower is a corporation
duly organized, validly existing, and in good standing under the laws of the
State of __________ and has all corporate power and authority to conduct its
business, to own, lease, or operate its properties in the places where its
business is conducted and such properties are owned, leased, or operated.
 
Section 5.2        Authority.  Borrower has the full power and authority to
enter into this Agreement and to consummate the transactions contemplated
hereby.  The execution, delivery, and performance of this Agreement by Borrower
has been duly and validly authorized and approved by all necessary action on the
part of Borrower, and this Agreement is the legal, valid, and binding obligation
of Borrower, enforceable against Borrower in accordance with its terms, except
as enforceability may be limited by applicable equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
creditors’ rights generally, and to the exercise of judicial discretion in
accordance with general equitable principles.
 
Section 6.        Indemnification
 
For the purposes of this Section 6, “Losses” shall mean any and all demands,
claims, actions or causes of action, assessments, losses, damages, liabilities,
costs, and expenses, including, without limitation, interest, penalties,
reasonable attorneys' and other professional fees and expenses.
 

--------------------------------------------------------------------------------


 
Section 6.1        Agreement of the Company to Indemnify SIBE. 
 
Subject to the terms and conditions of this Section 6, Borrower and the Company
shall indemnify, defend, and hold harmless SIBE, against, from, and in respect
of any and all Losses asserted against, relating to, imposed upon, or incurred
by SIBE by reason of, resulting from, based upon, or arising out of the Loan,
the Loan Documents, and the offer, sale, and issuance of the Debentures.
 
Section 7.        General Provisions
 
Section 7.1        Notice.  All notices, requests, demands, and other
communications hereunder shall be in writing and shall be delivered by hand or
mailed by first class registered or certified mail, return receipt requested,
first class postage prepaid, or by simultaneous telefax, as follows:



 
(a)
If to the Company:
SIBE Debt Resolution, LLC
             
Attention:
         
(b)
If to SIBE:
Sibling Entertainment Group Holdings, Inc.
     
333 Hudson Street
     
Suite 207
     
New York, NY 10013
     
Attention:  Chief Executive Officer
         
(c)
If to Borrower:
Sibling Theatricals, Inc.
             
Attention:  _____________
     
Telephone: (___) ___-____
     
Facsimile:  (___) ___-____

 
Any party may change the address to which notices are to be sent to it by giving
written notice of such change of address to the other parties in the manner
above provided for giving notice.  If delivered personally, the date on which a
notice, request, instruction or document is delivered shall be the date on which
such delivery is made, and if delivered by mail, the date on which such notice,
request, instruction, or document is received shall be the date of delivery.
 
Section 7.2        Assignment; Binding Effect.   This Agreement shall be binding
upon the parties hereto and their respective successors, permitted assigns and
permitted transferees.  SIBE may not assign its rights or delegate its
obligations hereunder without the Company’s consent, which shall not be
unreasonably withheld.
 
Section 7.3        Headings.  The Section, subsection, and other headings in
this Agreement are inserted solely as a matter of convenience and for reference,
and are not a part of this Agreement.
 
Section 7.4        Counterparts.   This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one counterpart has been signed by each party and
delivered to the other party hereto.
 

--------------------------------------------------------------------------------


 
Section 7.5        Governing Law.  This Agreement and the rights of the parties
hereunder shall be governed by and construed in accordance with the laws of the
State of New York, without regard to its conflicts of laws rules.  The parties
agree that any appropriate state court or Federal court sitting in Fulton
County, Georgia (collectively, the “Permitted Courts”), shall have exclusive
jurisdiction of any case or controversy arising under or in connection with this
Agreement and shall be a proper forum in which to adjudicate such case or
controversy, and each Party irrevocably: (a) consents to the jurisdiction of the
Permitted Courts in such actions, (b) agrees not to plead or claim that such
litigation brought in the Permitted Courts has been brought in an inconvenient
forum, and (c) waives the right to object, with respect to such suit, action, or
proceeding, that such court does not have jurisdiction over such party.  In any
suit, arbitration, mediation, or other proceeding to enforce any right or remedy
under this Agreement or to interpret any provision of this Agreement, the
prevailing party will be entitled to recover its costs, including reasonable
attorneys’ fees, and all costs and fees incurred on appeal or in a bankruptcy or
similar action.
 
Section 7.6        Partial Invalidity.   Wherever possible, each provision
hereof shall be interpreted in such manner as to be effective and valid under
applicable law, but in case any one or more of the provisions contained herein
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provisions of this Agreement, and this Agreement shall be construed as if
such invalid, illegal, or unenforceable provision or provisions had never been
contained herein unless the deletion of such provision or provisions would
result in such a material change as to cause completion of the transactions
contemplated hereby to be unreasonable.
 

--------------------------------------------------------------------------------


 
Section 7.7        Survival.  The covenants, representations, warranties, and
agreements contained herein shall survive the Closing of the transactions
contemplated herein, for the length of time that the Company or SIBE, as the
case may be, may assert an indemnification for a breach or violation of such
covenant, representation, warranty, or agreement pursuant to Section hereof.
 
IN WITNESS WHEREOF, SIBE and the Company have caused this Agreement to be
executed and delivered as of the date first above written.
 

 
Sibling Entertainment Group Holdings, Inc.
     
By:
/s/ Mitchell Maxwell    
Mitchell Maxwell, Chief Executive Officer
       
Sibling Theatricals, Inc.
     
By:
/s/ Mitchell Maxwell    
Mitchell Maxwell, Chief Executive Officer
       
SIBE Debt Resolution, LLC
     
By:
/s/ Mitchell Maxwell        
Name:
Mitchell Maxwell         
Title:
Managing Partner 




--------------------------------------------------------------------------------


 